 

Exhibit 10.18

 

 

Picture 1 [ads20161231ex101867906001.jpg]

 

 

SENIOR VICE PRESIDENT AND ABOVE

 

ASSOCIATE CONFIDENTIALITY AGREEMENT

 

 

WHEREAS ADS Alliance Data Systems, Inc. and its Affiliates (“Alliance Data”)
provide loyalty and marketing services to their clients, including, but is not
limited to, the underwriting on consumer credit card loans, portfolio management
and risk management, development and management of one to one and coalition
loyalty programs, both online and offline, CRM consulting and strategic
planning, database building and management; analytics and modeling; campaign
management; and direct marketing (collectively, “Alliance Data’s Business"); and

 

WHEREAS Alliance Data has hired Associate as an Associate to work in Alliance
Data’s Business, and Associate will need to examine and make himself/herself
aware of Alliance Data’s and its Affiliates’ business, which involves the use of
Confidential Information to carry out his/her duties as assigned by Alliance
Data from time to time; and

 

WHEREAS Alliance Data possesses certain Confidential Information it intends to
disclose to Associate solely for the purpose of enabling the Associate to
perform Associate’s duties and functions as an Associate of Alliance Data and
for no other purpose; and

 

WHEREAS in connection with the “at will” employment of the Associate by Alliance
Data and in consideration of immediate training to Associate, including
additional disclosure of Alliance Data Confidential Information under the terms
herein, the Associate has agreed, among other things, to preserve Confidential
Information, to refrain from soliciting Associates or customers of Alliance Data
and its Affiliates and to not compete with Alliance Data or its Affiliates under
the conditions specified herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Alliance Data and Associate hereby
agree as follows:

 

1.   Interpretation.

In this agreement, the phrase "Confidential Information" means all information
in any form (tangible or intangible) and compilations of information, including
all documents and other tangible items which record information, whether on
paper or in electronic or other storage form, in computer readable format or
otherwise, relating to Alliance Data, its Affiliates, its customers, Alliance
Data’s Business and/or to the business of any of its Affiliates or customers,
that Alliance Data has not made public or authorized public disclosure of, and
that is not readily available to persons outside of Alliance Data through proper
means who are not obligated to keep the information confidential. Confidential
Information includes, but is not limited to: Alliance Data’s business plans;
ways of doing business; business results or prospects; financial books, data and
plans; pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by Alliance Data or its Affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered by
Alliance Data or its Affiliates or customers to be of a confidential nature that
Associate is provided access to or supplied, or that Associate obtains, in the
course of employment with Alliance Data, whether in the form of specifications,
written or electronic data, drawings, or disclosed orally or otherwise.
“Affiliate(s)” means any entity directly or indirectly controlling, controlled
by, or under direct or indirect common control with Alliance Data.

 



Page 1 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------

 

 

2.   Associate’s Obligations.

Subject to the limitations of Section 3(d), Associate shall, regardless of when
the Confidential Information was or is received by Associate:

 

(a)   hold in confidence all Confidential Information and not reveal any
Confidential Information to any other person without the prior written approval
of a senior officer of Alliance Data;

 

(b)   use the Confidential Information only to perform Associate’s duties and
functions as an Associate of Alliance Data as directed by Alliance Data, and not
use such Confidential Information for any other purpose;

 

(c)   keep all Confidential Information secret and confidential and diligently
protect all Confidential Information against loss, and prevent unauthorized use
or reproduction thereof; and

 

(d)   if requested by Alliance Data, or immediately upon termination of
employment, return to Alliance Data all Confidential Information, all copies
(including backup copies), reproductions, reprints and translations thereof,
whether written, electronic or otherwise, in the possession of, or under the
control of, the Associate.

 

3.   Exceptions.

The provisions of Section 2 shall not apply to:

 

(a)   Information which is or becomes readily available to the public in the
same form and through proper and legal means; or

 

(b)   Information which was available to Associate on a non-confidential basis
prior to employment with Alliance Data from a person other than Alliance Data or
its Affiliates or customers who was not otherwise bound by confidentiality
obligations to Alliance Data or its Affiliates or customers and was not
otherwise prohibited from disclosing the information to Associate; or

 

(c)   If Associate is not in a supervisor or management role, information about
the terms and conditions of employment of Alliance Data associates that was not
entrusted to and acquired by Associate as part of confidential job duties,
and is being used for mutual aid and protection of Alliance Data associates
within the scope and purposes of the National Labor Relations Act; or

 

(d)   A disclosure of information that is compelled by law (such as by subpoena
or court order), or that is a protected disclosure under the Defend Trade
Secrets Act (DTSA) as part of reporting or investigating a suspected violation
of the law.

 

Associate is hereby provided notice that under the  DTSA, (1) no individual will
be held criminally or civilly liable under Federal or State trade secret law for
the disclosure of a trade secret (as defined in the Economic Espionage Act)
that: (a) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order. In the
event that Associate receives a legal notification that he or she believes
compels the disclosure of Confidential Information, Associate will (to the
extent allowed by law) provide Alliance Data with notice of such obligation
immediately to allow Alliance Data to seek such intervention as it may deem
appropriate to protect the Confidential Information including and not limited to
initiating legal or administrative proceedings prior to disclosure.

 

4.   Alliance Data Intellectual Property.

(a)Associate acknowledges and agrees that Alliance Data or its Affiliates are
the sole owner of the Confidential Information (except Confidential Information
owned by customers).

 

(b)   Associate acknowledges and agrees that all inventions, formulas,
techniques, processes, concepts, systems, programs, customer lists,
compilations, and other intellectual property (whether or not patentable,

Page 2 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------

 

 

patented, copyrighted, or subject to or susceptible of formal intellectual
property protection under the laws of any jurisdiction and whether or not made
during working hours) made or conceived by Associate solely or jointly with
other person(s) during the term of Associate’s employment with Alliance Data
that relate to activities or proposed activities of Alliance Data or its
Affiliates or that result from work performed by Associate for Alliance Data or
its Affiliates (collectively “Alliance Data Intellectual Property”) shall be the
property of Alliance Data. 

 

(c)   Associate agrees to promptly disclose in writing to Alliance Data all
Alliance Data Intellectual Property and hereby assigns all right, title, and
interest in Alliance Data Intellectual Property in any and all countries to
Alliance Data or its nominee. Associate further agrees, when requested, to carry
out the intent and purpose of the assignment by: (i) executing oaths,
declarations, assignments, powers of attorney and other papers; (ii)
communicating to Alliance Data all facts known to Associate relating to Alliance
Data Intellectual Property, and the history thereof; and (iii) complying with
requests of Alliance Data for perfecting title to Alliance Data Intellectual
Property in Alliance Data, and for securing, maintaining and enforcing
protection for Alliance Data Intellectual Property.

 

(d)   Associate shall not be entitled to use Alliance Data Intellectual Property
for Associate’s benefit or the benefit of anyone except Alliance Data without
written permission from Alliance Data and then only subject to the terms of such
permission.  Associate acknowledges that nothing herein is intended to give
Associate any rights to, ownership interest in, or license with respect to, any
of the Confidential Information, any Alliance Data Intellectual Property, or any
patent, trademark or copyright. Associate waives any moral rights which
Associate may have in and to such work.

 

5.   Non-Competition.

(a)   Associate acknowledges the confidential and sensitive nature of
Confidential Information, and that the use or disclosure of, or even the
appearance of the use or disclosure of, the Confidential Information in certain
circumstances may cause irreparable damage to the business and reputation of
Alliance Data or its Affiliates.  Accordingly, and in consideration of the
immediate training which Alliance Data agrees to provide to Associate and
Alliance Data’s disclosure of additional Confidential Information, including
Alliance Data trade secrets, Associate shall not, within the Designated
Geographical Area (defined below), until the expiration of  twenty four (24)
calendar months after the date on which Associate’s employment with Alliance
Data terminates (regardless of the circumstances in which the employment has
ended), engage, directly or indirectly, in any business, enterprise, employment,
project, consultation, or other activity that is competitive with those aspects
of  Alliance Data’s Business  (defined above) in which Associate was involved or
about which Associate received Confidential Information (hereinafter the
“Non-Competition Covenant”). Alliance Data and Associate agree that this
Non-Competition Covenant is fair and reasonable.

 

Designated Geographical Area” shall mean and include any area of any state or
foreign jurisdiction, including but not limited to Canada, (i) in which Alliance
Data or its Affiliates has conducted business or is conducting business at the
time Associate ceases to be employed by Alliance Data, and in which the
Associate has worked or has responsibilities,  or involvement while working for
Alliance Data, or (ii) with respect to which Alliance Data or its Affiliates
made plans, with Associate’s knowledge while he was employed by Alliance Data,
to conduct business at any time within twenty four (24) calendar months of the
date Associate’s employment with Alliance Data terminates.

 

Although Alliance Data and Associate have, in good faith, used their best
efforts to make the limitations and scope of the Non-Competition Covenant
reasonable, and it is not anticipated or intended by either party to this
Agreement that any court of competent jurisdiction would find the
Non-Competition Covenant unreasonable, in the event that a court should conclude
that the Non-Competition Covenant is unreasonable, Associate and Alliance Data
agree that the provisions should be reformed to restrict Associate’s competition
with Alliance Data to the maximum extent enforceable to adequately protect
Confidential Information and Alliance Data’s interests, including Alliance Data
trade secrets. 

 

6.   Actions Contrary to Interests of Alliance Data.

During the term of Associate’s employment with Alliance Data and for a period of
twenty four (24) months immediately following the effective date of termination
of the Associate’s employment with Alliance Data, regardless of the
circumstances in which the employment has ended, Associate shall not, directly
or indirectly, alone or in conjunction with another person in any manner,
whether verbally or in writing and whether in print, audio, video or any other
digital, analog or other electronic format:

(a)   solicit or encourage any officer or Associate of Alliance Data or its
Affiliates to leave the employment of Alliance Data or its Affiliates or to
otherwise harm their relationship with or commitment to Alliance Data

Page 3 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------

 

 

or its Affiliates;

(b)   hire any officer or Associate who has left the employment of Alliance Data
or its Affiliates within six (6) months of the termination of such officer’s or
Associate’s employment with Alliance Data or its Affiliates;

(c)   solicit or encourage any independent contractors, suppliers or referral
sources performing services for Alliance Data or its Affiliates to cease or
modify such performances or to otherwise harm their relationships with or
commitment to Alliance Data or its Affiliates; or

(d)   solicit, do business with or service any Alliance customer with whom
Associate had material involvement or about whom Associate received Confidential
Information during the last twenty four (24) months of Associate’s employment
with Alliance with respect to any services or products similar to or competitive
with those offered by Alliance or its affiliates; or

 

(e)   solicit, do business with, or service any prospective Alliance customer
with whom Associate had material involvement in proposing to or about whom
Associate received Confidential Information during the last six (6) months of
Associate’s employment with Alliance with respect to any services or products
similar to or competitive with those offered by Alliance or its affiliates.

 

7.   Alliance Data Property.

(a)   All memoranda, notes, lists, records, e-mails, computer files and other
documents and information (and all copies, versions, and translations thereof)
made or compiled by the Associate or made available to the Associate concerning
Alliance Data’s Business or Alliance Data or its Affiliates shall be the
property of Alliance Data and shall be delivered to Alliance Data at any time
upon request.  All such property shall be delivered to Alliance Data immediately
upon the cessation of the Associate’s employment.

 

(b)   Associate agrees to return to Alliance Data all documents, materials,
computer hardware and software, PDAs, supplies, calling or credit cards, keys,
passes, cell phones, pagers and any other property or data that is the property
of Alliance Data or its Affiliates or was used in the course of Associate’s
employment with Alliance Data at any time upon request by Alliance Data.  The
return of such items shall be made at or before the time of termination of
employment or, if that is not possible, as soon thereafter as is possible.

 

8.   Injunctive Relief.

Each party acknowledges that the provisions of this Agreement are only such as
are reasonably necessary for the protection of Alliance Data’s and its
Affiliates’ rights in respect of the Confidential Information and Alliance Data
Intellectual Property.  Associate agrees that damages alone would not be an
adequate remedy for the irreparable harm to Alliance Data, its affiliates and
Alliance Data’s Business that would result from violation of any of the
provisions hereof, that Alliance Data shall be entitled to specific performance
and/or similar equitable remedy in respect of by any such violation or any
threatened violation of such provisions (and Associate hereby consents to the
granting of such relief to enforce the provisions hereof) and that Alliance Data
may enforce its rights under this Agreement by bringing suit for injunctive
relief or specific performance without payment of bond or security in connection
therewith.    In the event that any restriction on Associate herein is found to
be unenforceable as written due to overbreadth, the restriction shall
nonetheless be enforced to such lesser  extent as the Court deems reasonable and
enforceable to effect the intent of the parties and the protection of Alliance
Data to the maximum extent allowed by law.  In the event Associate violates a
post-employment restriction provided for in this Agreement that is limited by
time, the time applicable to such restriction shall be extended by one day for
each day Associate is found to have been in violation of such restriction up to
a maximum extension that is equal in length to the length of restraint
originally provided for. 

 

9.   Conflicting Obligations.

Associate has listed below all obligations associate has with others pertaining
to the subject matter of this Agreement, or which would restrict Associate’s
acceptance of duty assignments by Alliance Data. 

 

10.   General.

(a)   Independent Legal Advice.  Associate acknowledges that Associate has been
advised by Alliance Data to obtain independent legal advice, and has had an
opportunity to obtain such advice, with respect to the Agreement.

 

(b)   Entire Agreement. This is the entire agreement and supercedes all prior
agreements and understandings, whether oral or written, between the parties with
respect to the subject matter hereof.  This Agreement may not be amended except
by the written agreement of the parties hereto. Associate expressly warrants
that no promise or agreement that is not herein expressed has been made to
Associate in executing this Agreement and that Associate is not relying upon

Page 4 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------

 

 

any statement or representation of Alliance Data or its Affiliates not expressly
contained in this Agreement.

 

(c)   No Waiver. Any failure by any party to exercise its rights or remedies
hereunder or any delay by such party in the exercise of any of its rights and
remedies hereunder shall not, to the extent permitted by law, operate as a
waiver or variation of such or any other right or remedy hereunder.

 

(d)   Severability.  Each covenant by Associate contained herein shall be
independent and severable from the others, and in the event that any provision
of this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected thereby. The presence of a claim or
cause of action by Associate against Alliance Data shall not constitute a
defense to the enforcement of Associate’s obligations under this Agreement. 
Should any provision of this Agreement be held invalid, illegal or unenforceable
in any respect, the parties agree to negotiate in good faith a valid, legal and
enforceable provision effectuating the original intent of the parties. 

 

(e)   Assignment.   Associate may not assign this Agreement or any of
Associate’s rights or obligations hereunder.  Associate consents to the
assignment of this Agreement by Alliance Data to any successor or other assignee
of Alliance Data. 

 

(f)   Inurement. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors, permitted
assigns, heirs, and personal representatives.  This Agreement will automatically
inure to the benefit of, and be enforceable by, any successor of Alliance Data
whether such succession is by reorganization, merger, consolidation, assignment,
stock sale, asset sale, or otherwise.

 

(g)   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without regard to such state’s
choice of law rules) and the parties agree to the non-exclusive jurisdiction of
the courts of the State of Texas to resolve any dispute which may arise between
them concerning this Agreement and the subject matter hereof, without prejudice
to Alliance Data’s right to commence any action against Associate in any other
applicable jurisdiction.

 

(h)   Employment at Will.  Associate agrees and acknowledges that Associate’s
employment may be terminated at any time, with or without cause.  Nothing in
this Agreement or in any policy statement or manual shall be construed to limit
Alliance Data’s right to terminate this employment relationship at any time.

 

(i)   Limitations of Agreement.   Nothing in this Agreement prohibits Associate
from reporting an event that Associate reasonably and in good faith believes is
a violation of law to the relevant law-enforcement agency (such as the
Securities and Exchange Commission), prohibits cooperating in an investigation
conducted by such a government agency, requires advance notice or approval from
Alliance Data before engaging in conduct of the foregoing nature, or otherwise
prohibits conduct that is protected by law.

 

 

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK





Page 5 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Alliance Data and Associate have executed this agreement as
of the date first above written.

 

 

ADS ALLIANCE DATA SYSTEMS, INC.

 

 

_______________________________________

Authorized Signature

 

_______________________________________

Printed Name

 

_______________________________________

Title

 

_______________________________________

Date

 

 

 

ASSOCIATE

 

 

_______________________________________

Associate’s Signature

 

_______________________________________

Printed Name

 

_______________________________________

Date

 

 

LIST OF CONFLICTING OBLIGATIONS, IF ANY:



Page 6 of 6

Associate Confidentiality Agreement - Sr. VP and above

--------------------------------------------------------------------------------